           Case 1:20-mc-00308-GHW Document 34 Filed 12/16/20 Page 1 of 5

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 12/16/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
 In Re Application of                                             :
 T-SYSTEMS SCHEIZ AG and                                          :       1:20-mc-308-GHW
 T-SYSTEMS AUSTRIA GESMBH                                         :
 for an Order to Conduct Discovery for Use in                     :            ORDER
 Foreign Proceedings Pursuant to 28 U.S.C. § 1782. :
                                                                  :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court has reviewed the Application (the “Application”) of T-Systems Schwartz AG &

T-Systems Austria GesmbH for Judicial Assistance Pursuant to 28 U.S.C. § 1782 (“Section 1782”).

For the reasons stated on the record during the November 13, 2020 and December 2, 2020

teleconferences and detailed below, the Court finds that the Application satisfies the requirements of

Section 1782, but for the fact that the subpoenas, as proposed, are overbroad and unduly

burdensome. This order implements modifications to the subpoenas that limit their scope to an

acceptable degree. With the modifications described here, the subpoenas are approved.

         The proposed subpoenas are overbroad for a number of reasons, which are outlined in the

Respondents’ opposition, dated November 20, 2020, Dkt No. 33 at 3-27. The arguments presented

by Respondents regarding the overbreadth of the subpoenas are sound. The Court outlines here

some of the principal reasons for its conclusion that the subpoenas as drafted are overly broad.

First, the definition of “IPSoft” is overly broad. The subpoenas define the term “IPSoft” to mean

“IPsoft, Inc., and any of its subsidiaries or affiliates, agents, representatives, or other person

representing it.” Dkt No. 5-2 at 1. As a result, the Application seeks the production of information

not only known to IPSoft, Inc., but also to other those other entities and representatives. And a

number of the questions request the production of documents not only in the custody, possession,
          Case 1:20-mc-00308-GHW Document 34 Filed 12/16/20 Page 2 of 5



or control of IPSoft, Inc.—the respondent—but also in the custody, possession, or control of those

other entities and representatives encompassed within the overbroad definition of “IPSoft.”

         Second, the proposed time period for the collection required by the subpoena is too long.

The subpoena defines the relevant timeline to be “June 2013 through the date of compliance.” This

time range—encompassing more than seven years—is simply too long given the contours of the

underlying litigation. With respect to the front-end timeframe limitation, all of the pending and

contemplated foreign proceedings featured in Petitioner’s papers seeking the proposed § 1782

subpoenas relate to contracts that were executed after September 2015 and which featured

integration clauses. With respect to the back-end timeframe limitation, by May 31, 2018 contractual

relationships between all of the relevant parties had deteriorated, terminated, and culminated in

litigation.

         Finally, many of the requests are framed in a way that is overbroad and argumentative. For

example, Request No. 9 seeks

         Documents evidencing Mr. Dube’s knowledge or understanding of his obligations, legal or
         otherwise, and responsibilities in the capacities identified in Request 8. Without limitation,
         this Request extends to any and all documents evidencing Mr. Dube’s responsibilities as
         Managing Director of IPSoft Switzerland and Executive Director of IPSoft Austria and
         pertaining to the LSA-Switzerland and the LSA-Austria.

The request is inappropriate in a number of ways: by requesting documents that “evidence” Mr.

Dube’s knowledge, the request first asks the respondent to probe Mr. Dube’s knowledge and

understanding. Then it asks the respondent to review all of the documents to determine whether, in

the reviewer’s view, they “evidence” his subjective knowledge or understanding. This question is

argumentative, and overly broad. While the question expresses what the requester is interested in

seeing, it does not provide a reasonable framework upon which the respondent can execute a search.

This is just one example of the overly broad, argumentative questions posed by counsel for

Petitioners that pervade the proposed subpoenas.


                                                    2
         Case 1:20-mc-00308-GHW Document 34 Filed 12/16/20 Page 3 of 5



        Respondents have objected to this request to the extent it assumes facts and contains legal

conclusions. In their November 22, 2020 objections and responses, Dkt No. 33, Respondents have

bounded this question and others in a way that would make them more capable of being responded

to in a reasonable manner. They have proposed bounding Request No. 9 as follows: “non-

privileged documents relating to Mr. Dube’s appointment as (i) Managing Director of IPSoft

Switzerland and (ii) Managing Director of IPSoft Austria, together with his knowledge of the

appointments and their associated responsibilities, which are identified after a reasonable search.”

Dkt No. 33 at 11, 12.

        Another illustration of the overbroad nature of the requests is Request No. 15, which seeks

        Documents containing, discussing or relating to any assumptions(s) that IPSoft and/or its
        affiliates made regarding their obligations under the LSA-Switzerland and the LS-Austria.
        Without limitation, the Request extends to communications discussing or showing that
        IPSoft and its affiliates misunderstood and/or underestimated the scope and complexity of
        the services agreed under the LSA-Switzerland and/or LSA-Austria.

This request seeks information not only from IPSoft, which itself is an overly broad term as defined,

but also all of the affiliates of the people and entities included within the definition. Respondents

have proposed bounding this request as follows: “non-privileged documents relating to the

obligations and services under the LSA-Switzerland and the LSA-Austria, which are identified after a

reasonable search.” Dkt No. 33 at 16. The Court has reviewed Respondents’ proposed limitations

on the scope of all of the questions proposed by Petitioner. As with the two illustrative responses

described above, they all provide reasonable bounds for questions that are otherwise unduly broad,

and frequently nearly unanswerable as framed.

        The Petitioner’s proposed subpoenas are also unduly burdensome. Respondents have

proffered that even a narrowed version of Applicants’ requests yielded over 100,000 documents, a

large percentage of which are unresponsive, and 17,000 of which are not in English and would thus

need to be translated before being produced. Respondents indicated that the cost of reviewing


                                                   3
         Case 1:20-mc-00308-GHW Document 34 Filed 12/16/20 Page 4 of 5



foreign-language documents is double that of English-language documents. Respondents estimate

that even with the request narrowed both temporally and in scope, the total cost of review and

translation of would be approximately $80,000. November 11, 2020 Conference Tr. 14:4–11. And

that figure does not include the time of principal trial counsel’s review of responsive documents. Id.

at 14:16–15:5.

        “[I]t is far preferable for a district court to reconcile whatever misgivings it may have about

the impact of its participation in the foreign litigation by issuing a closely tailored discovery order

rather than by simply denying relief outright.” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101

(2d Cir. 1995). Accordingly, instead of denying the Application, the Court will approve it subject to

the following limitations: The defined term “IPSoft” is to include only the named Respondent,

IPSoft, Inc., and the time period covered by the subpoenas is to be limited to June 1, 2015 to May

31, 2018. Because of the overbreadth and argumentative nature of many of the questions, the scope

of the questions will be bounded as proposed by Respondents in their November 20, 2020

objections and responses attached to the parties’ December 2, 2020 letter to the Court, Dkt No. 33.

        Given the substantial cost associated with the response to the proposed subpoenas, even

with the limitations adopted by the Court, some cost sharing is also appropriate to protect the

Respondents from incurring undue expense. In evaluating the allocation of costs under Section

1782, the Court can look to cases considering similar issues under Fed. R. Civ. P. 45. See In re Law

Firms of McCourts & McGrigor Donald, No. M. 19-96 (JSM), 2001 WL 345233 (S.D.N.Y. Apr. 9, 2001)

(applying Rule 45 to determine whether applicants must pay respondents’ reasonable costs and

expenses for production of documents in complying with a Section 1782 request); In re. Michael

Wilson & Partners, Ltd., 520 Fed. Appx. 736, 741 (10th Cir. 2013) (same). Under Rule 45(d)(2)(B)(ii),

when a court grants a motion to compel compliance with a subpoena, the court’s order “must

protect a person who is neither a party nor a party’s officer from significant expense resulting from


                                                    4
         Case 1:20-mc-00308-GHW Document 34 Filed 12/16/20 Page 5 of 5



compliance.” “[T]he required protection from significant expense does not mean that the requesting

party necessarily must bear the entire cost of compliance. . . . A non-party can be required to bear

some or all of its expenses where the equities of a particular case demand it.” In re Law Firms of

McCourts & McGrigor Donald, 2001 WL 345233, at *1 (internal citations and quotation marks

omitted). “[D]etermining each party’s share of the cost of compliance turns on three factors: (1)

whether the nonparty has an interest in the outcome of the case; (2) whether the nonparty can more

readily bear the costs; and (3) whether the litigation is of public importance.” In re World Trade Ctr.

Disaster Site Litig., No. 21-mc-100 (AKH), 2010 WL 3582921, at *1 (S.D.N.Y. Sept. 14, 2010).

IPSoft, Inc. is a party to the underlying litigation; while Mr. Dube is not, he certainly has an interest

in the outcome of the case. As a result, Respondents can reasonably be expected to bear a

substantial fraction of the cost of production here. But given the private nature of the litigation, the

request for the production of a substantial volume of documents in foreign languages imposes an

incremental cost that should be shared by the parties. As a result, the Court directs that Petitioner

pay the cost of translating any document that is not in the English language that they wish to have

produced to them.

SO ORDERED.

Dated: December 16, 2020
                                                              _______________________________
                                                                  GREGORY H. WOODS
                                                                  United States District Judge




                                                    5
